 
EXHIBIT 10.2
 
AMENDMENT TO SERVICES AGREEMENT
 
This amendment (this “Amendment”) by and between Harbinger Capital Partners LLC,
a Delaware limited liability company (“HCP”), and Harbinger Group Inc., a
Delaware corporation (the “Company”) (collectively referred to herein as the
“Parties”, and each a “Party”), is made effective November 25, 2014 (the
“Effective Date”).
 
WHEREAS, the Company and HCP are parties to that certain Services Agreement,
dated as of November 14, 2012 (the “Services Agreement”), which sets forth the
terms and conditions upon which the Parties have been providing certain ongoing
services to each other as set forth therein (capitalized terms used herein but
not otherwise defined shall have the meaning ascribed thereto in the Services
Agreement);
 
WHEREAS, Section 12 of the Services Agreement provides, among other things, that
the Services Agreement may be amended by written instrument executed by the
Parties as long as such amendment is approved by a majority of the Independent
Directors;
 
WHEREAS, the Parties desire to amend the Services Agreement pursuant to the
terms hereto; and
 
WHEREAS, a majority of the Independent Directors have previously approved this
Amendment in compliance with Section 12 of the Services Agreement.
 
NOW, THEREFORE, and in consideration of the mutual covenants, rights, and
obligations set forth in the Services Agreement, the benefits to be derived
therefrom, and other good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 
1.             Amendments to the Services Agreement.
 
(a)           Section 1 of the Services Agreement is hereby amended and restated
to read as follows:
 
 “TERM.  The term of this Agreement shall commence on November 14, 2012 and
shall continue in effect until terminated by either Party to this Agreement
following ninety (90) days advance written notice to the other Party (the
“Term”).”
 
(b)           A new Section 2(e) shall be added to the Services Agreement to
read as follows:
 
 “Except to the extent that a duly authorized officer of the Company may
otherwise agree, HCP covenants that within a reasonable period of time after the
termination of this Agreement pursuant to the terms herein not to exceed ten
(10) business days, HCP shall return all property of the Company within its
possession, accessibility or control, including (without limitation) all keys,
credit cards (without further use thereof), cell phones, computers, PDA’s and
all other items belonging to the Company or which contain Confidential
Information; and, in the case of documents, including (without limitation) all
documents of any kind and in whatever medium evidenced, including (without
limitation) all hard disk drive data, diskettes, microfiche, photographs,
negatives, blueprints, printed materials, tape recordings and videotapes.”
 
(c)           A new Section 10(e) shall be added to the Services Agreement to
read as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Each of the Parties will make itself reasonably available to assist and
cooperate with the other Party in connection with any efforts to transfer the
Company Services or HCP Services, as applicable, to a successor provider,
including, without limitation, assisting in finding replacement services from
such successor providers.”
 
2.           Miscellaneous.  Except as specified herein, the Services Agreement
shall remain unmodified and in full force and effect.  The provisions of
Sections 12-14 and 16-20 of the Services Agreement shall apply mutatis mutandis
to this Amendment.
 
[Signature page follows]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have executed this Amendment effective as of the
Effective Date.
 
HARBINGER CAPITAL PARTNERS LLC
             
By:
/s/ Philip A. Falcone
   
Name:
Philip A. Falcone
   
Title:
Chief Executive Officer
                 
HARBINGER GROUP INC.
             
By:
/s/ Ehsan Zargar
   
Name:
Ehsan Zargar
   
Title:
Senior Vice President, Deputy General Counsel and Corporate Secretary
 



 
 
 
 
 
 
[Signature Page to Amendment to Services Agreement]

--------------------------------------------------------------------------------